DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JORDAN PRINGLE on 2/9/2021.

The application has been amended as follows: 

Claim 1 have been amended as follows:

1. A fuselage comprising:
a plurality of frames, wherein each frame comprises a lateral floor beam; and a plurality of seat rows spaced apart according to a seat pitch, wherein each seat row of the plurality of seat rows comprises:
a load-bearing structural base with a plurality of legs attached to a proximal lateral floor beam and a distal lateral floor beam;


a seat belt coupled to the load-bearing structural base at a seat belt attachment point for each seat, wherein the seat belt attachment point is vertically aligned with one of the plurality of legs of the load-bearing structural base to thereby transfer a load directly from the seat belt attachment point along the one of the plurality of legs extending from the seat belt attachment point to a fixed point on the one of the plurality of legs: and
an interface between (i) the load-bearing structural base and (ii) the seat or bank of seats to allow for attachment and detachment of the seat or bank of seats relative to the load-bearing structural base.

Claim 18 has been amended as follows:

18. A fuselage comprising: 
a first frame comprising a proximal lateral floor beam;
a second frame comprising a distal lateral floor beam, wherein the first frame and the second frame are spaced apart according to a frame pitch; and 
a seat row comprising:
a load-bearing structural base with a plurality of legs attached to the proximal lateral floor beam and the distal lateral floor beam through a plurality of connection fittings, wherein each connection fitting comprises a first portion connected to one of the plurality of legs and a second portion connected to the proximal lateral 
a seat or bank of seats attached to the load-bearing structural base, wherein the seat or bank of seats comprises at least one seat bottom and at least one seat back;
a seat belt coupled to the load-bearing structural base at a seat belt attachment point for each seat, wherein the seat belt attachment point is vertically aligned with one of the plurality of legs of the load-bearing structural base to thereby transfer a load directly from the seat belt attachment point along the one of the plurality of legs extending from the seat belt attachment point to a fixed point on the one of the plurality of legs: and
an interface between (i) the load-bearing structural base and (ii) the seat or bank of seats to allow for attachment and detachment of the seat or bank of seats relative to the load-bearing structural base.

Claim 20 has been amended as follows:

20. A method of attaching a seat or bank of seats to an aircraft, the method comprising:
providing a first frame having a proximal lateral floor beam; 
providing a second frame having a distal lateral floor beam;
providing a load-bearing structural base comprising a plurality of legs and an interface to allow for attachment and detachment of a seat or bank of seats relative to the load-bearing structural base, wherein the seat or bank of seats comprises at least one seat bottom and at least one seat back;
providing a seat belt coupled to the load-bearing structural base at a seat belt attachment point for each seat, wherein the seat belt attachment point is vertically aligned with one of the plurality of legs of the load-bearing structural base to thereby transfer a load directly from the seat belt attachment point along the one of the plurality of legs extending from the seat belt attachment point to a fixed point on the one of the plurality of legs: and
prior to attaching the seat or bank of seats to the load-bearing structural base, attaching the load-bearing structural base to the proximal lateral floor beam and the distal lateral floor beam without use of a seat track.

Claims 4-12 have been rejoined. 

Allowable Subject Matter
Claim 1-18, 20, 21 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Concerning claim 1 the prior art fails to discloses the limitations of the claim 
“a load-bearing structural base with a plurality of legs attached to a proximal lateral floor beam and a distal lateral floor beam;
a seat or bank of seats attached to the load-bearing structural base, wherein the seat or bank of seats comprises at least one seat bottom and at least one seat back;
a seat belt coupled to the load-bearing structural base at a seat belt attachment point for each seat, wherein the seat belt attachment point is vertically aligned with one of the plurality of legs of the load-bearing structural base to thereby transfer a load directly from the seat belt attachment point along the one of the plurality of legs extending from the seat belt attachment point to a fixed point on the one of the plurality of legs; and”
The closest prior art references are Osorio et al (8336820), Padovano (3785600) and Kismarton et al (8590126). While these references are to aircraft seats and the connections between the seats and the cabin floor, the references do not disclose an extension between the seat belt attachment point on the seat base and the attachment point on the same leg. Also prior references do not disclose the seat belt attachment point is vertically aligned with the leg. The present application indicates the criticality of the structural feature of aligning the seat belt attachment point with the legs and providing a direct extension of the seat base between the attachment point and the leg attachment point as the weight of the assembly may be reduced. Further combing prior art references to achieve the claimed limitations would involve hindsight reasoning. 
Independent claims 18 and 20 are similar to claim 1 and are similarly allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             

/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642